Citation Nr: 1539426	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-36 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits, to include the validity of the overpayment created, in the amount of $1,404.00.

(The issues of whether new and material evidence has been received to reopen service connection for the residuals of a right ankle sprain and the residuals of a coccyx contusion; and, service connection for rheumatoid arthritis, residuals of a right great toe injury, rheumatic heart disease, a skin disorder, a respiratory disorder, blackouts, a sleep disorder, memory problems, fatigue, dizziness, an eye disorder, and headaches will be the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1979 to August 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises of the VA Debt Management Center (DMC) in Milwaukee, Wisconsin.  

In October 2007, VA received notice and confirmation of the Veteran's incarceration.  See October 2007 notice letter.  In November 2007, VA issued a notice letter to the Veteran proposing to reduce his VA compensation payments to 10 percent, effective February 5, 2006, the 61st day of incarceration.  In March 2008, the Veteran was notified that the proposed action had been taken.  In April 2008, the Veteran was notified by the DMC that the overpayment totaled $2,704.86.  Shortly thereafter, the Veteran submitted a request for a waiver of overpayment of this amount.  

In June 2008, the Committee denied the request.  In August 2008, the Committee reconsidered the claim and determined that the Veteran was entitled to a partial waiver of the overpayment, but was still responsible for the overpayment of $1,404.00.  Thereafter, the DMC began monthly withholdings of $117.00 per month.  In January 2009, the Veteran submitted a notice of disagreement with the denial of a complete waiver of overpayment.  A statement of the case was issued in August 2009, and the Veteran timely perfected the appeal in September 2009.  A supplemental statement of the case was issued in October 2009.  The issue on appeal was remanded by the Board in July 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In July 2012, the Board, in pertinent part, remanded the appeal for waiver of overpayment of VA compensation benefits for further evidentiary development.  Review of the claims folder reveals that none of the development directed by the Board in the July 2012 remand has been conducted.  As such, the Board finds that an additional remand is required for the AOJ to comply with the July 2012 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Set forth in the record (with copies provided to the Veteran and representative) a written paid and due audit of the Veteran's compensation benefits for the period of the overpayment.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due, if any.  In addition, the audit should include the amount of the overpayment waived and the amount, if any, that may have been repaid by the Veteran.  

2.  After completion of the above, as well as any other action deemed necessary, the Committee should adjudicate the issue of whether the overpayment of compensation benefits at issue was properly created, including consideration of whether any of the debt was due to VA administrative error, and the amount of any overpayment.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  The Veteran and representative should be notified of the decision made and allowed the requisite period of time for response.  

3.  Thereafter, if an overpayment is found to have been properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to the request for waiver of recovery of the assessed overpayment, including an updated financial status report (FSR), providing all current income, expenses, and assets.  The Veteran should be informed that, in order to perfect an appeal of any issue not currently in appellate status (that is, the validity of the debt) to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

4.  After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and associated with the claims file.  

5.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




